DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. U.S. Patent Publication No. 2019/0340455 (hereinafter Jung) in view of Kim et al. U.S. Patent No. 8,666,127 (hereinafter Kim) and further in view of Zuo et al. U.S. Patent Publication No. 2018/0277065 (hereinafter Zuo).
an electronic device (Figure 2, 201), comprises: a processor (Figure 2, 210); and a storage medium to store machine executable instructions (Figure 2, 230); wherein when executed, the machine executable instructions cause the processor to: acquire a fingerprint image of a finger (Figure 8, 810); determine whether the fingerprint image matches a fingerprint template (Figure 8 and [0144], second image corresponding to finger contact and thus corresponding to fingerprint template (see also figure 12, 1220)), in response to determining that the fingerprint image matches the fingerprint template, acquire a blank image when a fingerprint sensor in the electronic device scans a fingerprint sensor region and no finger is detected (Figure 8, [0144] and [0148], third image after the user’s finger is removed), wherein acquiring the blank image comprises: obtaining an output of the fingerprint sensor in response to detecting no finger when the fingerprint sensor scans the fingerprint sensor region ([0144] and [0148]), and when the output of the fingerprint sensor is within a set range indicating that the output of the fingerprint is stable and the blank image is valid (set range in figure 12, 1210 and 1220) receiving the blank image acquired by the fingerprint sensor ([0144] and [0148]); after acquiring the fingerprint image matching the fingerprint template and the blank image, determine an area of a first foreign object region in the fingerprint image (Figure 12, contaminants in 1220 (see also [0148])); determine an area of a second foreign object region in the blank image (Figure 12, contaminant in 1210 (see also [0148])); in response to determining that both of the area of the first foreign object region and the area of the second foreign object region are less than or equal to an area threshold, update the fingerprint template with the fingerprint image ([0244], figure 8 and figure 12, when it is determined that the determined degree of distortion is equal to or smaller than a preset threshold value, the processor may use the acquired image for adaptive learning, and further refers to fingerprint template stored (updated) in the electronic device); and in response to determining that the area of the first foreign object region or the area of the second foreign region is greater than the area threshold, confirm not to update the fingerprint template ([0244], degree of distortion is equal to or smaller than threshold, and further refers to contaminant is eliminated on the basis of the size or characteristics of an area. A high degree of distortion is not used by Jung for adaptive learning as suggested in [0244]). 
In addition, figure 5 and [0076] refer to electronic device (electronic implies based on current and voltage)
Jung’s figures 11-12 do not appear to specifically mention output including at least one of an output voltage or an output current.
However, Jung teaches a capacitive-type sensor in [0072] where capacitive is an electrical component. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have a capacitive-type sensor as taught by Jung in [0072], the capacitive type is a type for acquiring a fingerprint image on the basis of the principle whereby a portion (ridge) of the fingerprint contacting the electrode is detected and a portion (valley) of the fingerprint that does not contact the electrode is not detected as suggested in [0072].
Jung does not appear to specifically disclose in response to determining that the area of the first foreign object region is greater than the area of the second foreign object region, output a prompt indicating that the finger has a foreign object and confirm not to update the fingerprint template.
However, in a related field of endeavor, Kim teaches fingerprint detection in abstract, and further teaches in response to determining that the area of the first foreign object region is greater than the area of the second foreign object region (Figure 9 and column 10, lines 14-36, Test 2 measures the percentage of pixels (area) on the captured fingerprint image darker than (and thus greater than) the base image in test area. Column 6, lines 1-8, the base image can be a certain fixed size of blank image), output a prompt indicating that the finger has Fail (Figure 9 and column 10, lines 46-48, fake finger, Rejected. In addition, figures 12-13, shows that the rejected fingerprint include a fingerprint and foreign object). Furthermore, Kim teaches output a prompt indicating that the finger has Fail and confirm not to update the fingerprint template (Figure 9 and column 10, lines 46-48, fake finger, Rejected).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to determine the area or pixels with respect to a base image in order to determine a fake finger as suggested by Kim in column 10, lines 46-48.
Jung and Kim do not appear to mention indicating that the finger has a residue and/or the finger is hurt.
However, in a related field of endeavor, Zuo teaches indicating that the finger has a residue and/or the finger is hurt ([0082], prompt, fail and foreign matter).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to prompt a message related to foreign matters so that user should be able to remove foreign matter and perform verification again as suggested by Zuo in [0082].

Consider claim 13, Jung, Kim and Zuo teach all the limitations of claim 8. In addition, Jung teaches the processor is further caused to: remove the foreign object region with an area less than or equal to the area threshold in the fingerprint image based on an image processing algorithm to obtain a processed fingerprint image (Figure 8, Figure 11, Figure 12); and update the fingerprint template with the processed fingerprint image [0244].

Consider claims 1, 5-7, it include limitations substantially similar to claims 8 and 13 and thus rejected by the same reasoning.

Consider claims 15 and 20, it include limitations substantially similar to claims 8, 13 and thus rejected by the same reasoning.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Zuo).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621